Citation Nr: 0738835	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-16 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected acne 
rosacea, seborrheic keratosis, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  From that rating decision the veteran 
also submitted a notice of disagreement with respect to the 
denial of entitlement to service connection for depression as 
secondary to his service-connected acne rosacea, seborrheic 
keratosis.  During the pendency of the appeal, the RO, in a 
rating decision dated in July 2004, granted service 
connection for acne rosacea, seborrheic keratosis and that 
issue is not before the Board.   


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence shows that the veteran's 
service-connected acne rosacea, soborrheic keratosis is 
characterized by scarring, papules and cysts covering more 
than 40 percent of an exposed area.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 60 percent 
for service-connected acne rosacea, soborrheic keratosis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.27, 4.118, Diagnostic Code 7816 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in November 2003, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO also advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO also essentially 
requested that the veteran send any evidence in his 
possession that pertained to the claim, namely by asking if 
he had any additional evidence to submit or enough 
information about his records so that VA could request them 
on his behalf.  

The Board recognizes that the VCAA notice was deficient in 
several respects.  For example, the RO did not notify the 
veteran of the criteria necessary to establish entitlement to 
an increased rating for his service-connected disability, or 
of the disability rating element of a service connection 
claim in general.  Despite this omission, no prejudice has 
resulted as the veteran has demonstrated actual knowledge of 
the disability rating element.  For example, in his notice of 
disagreement, dated in July 2004, the veteran described the 
severity of his service-connected skin disability and 
asserted that he was entitled to a 50 percent rating.  
Additionally, in his substantive appeal, dated in May 2005, 
the veteran stated that his skin condition was "getting 
progressively worse."  The veteran then described the 
severity of his service-connected skin condition.  It is 
apparent that the veteran had actual knowledge of the 
disability rating element of a service connection claim and 
of the requirement that to establish entitlement to an 
increased rating for a service-connected disability the 
evidence needed to show that the disability has gotten worse.  
Thus, the failure to notify the veteran of this element of a 
service connection claim was harmless error and remanding for 
such notice would serve no purpose.

The RO also failed to provide the veteran with notice of the 
effective date element of a service connection claim, but the 
Board finds that this too was harmless error.  For reasons 
explained more fully below, the Board is partially granting 
the veteran's claim for an increased rating.  The RO will 
assign an effective date and will have the opportunity to 
notify the veteran of the effective date criteria.  At this 
time, there has been no prejudice due to this omission. 

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  Associated with the claims file are the 
veteran's service medical records and treatment records from 
the Iron Mountain VA Medical Center (VAMC).  The veteran's 
claims file also includes records from Marquette General 
Hospital.  The veteran has not informed VA of any other 
medical records relevant to this appeal.  The veteran was 
also provided with a VA skin examination in January 2004; a 
report of which has been associated with the claims file.  
The Board finds that no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

The veteran's service-connected acne rosacea, soborrheic 
keratosis is currently evaluated analogous to a scar pursuant 
to Diagnostic Code 7899-7800.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned.  38 C.F.R. § 4.27 (2007).  When an 
unlisted disease is encountered, rating by analogy is 
permitted pursuant to 38 C.F.R. § 4.21 (2007).  In such a 
situation, the veteran is rated under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  Id.  

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part or system of the body involved; the last 
2 digits will be "99" for all unlisted conditions.  38 
C.F.R. § 4.27 (2007).  

The veteran is currently assigned a 30 percent rating 
pursuant to Diagnostic Code 7899-7800.  Diagnostic Code 7800 
provides for a higher rating of 50 percent for disfigurement 
of the head, face, or neck with visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  Id.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2007).  

Diagnostic Code 7800 also provides for a rating of 80 percent 
for disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  Id.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2007).  

The 8 characteristics of disfigurement for purposes of 
evaluation under § 4.118 are:
	Scar 5 or more inches (13 or more centimeters) in 
length;
	Scar at least one-quarter inch (0.6 centimeters) wide at 
the widest part;
	Surface contour of scar elevated or depressed on 
palpation;
	Scar adherent to underlying tissue;
Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 square centimeters);
Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
square centimeters); 
Underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters); 
Skin indurated and inflexible in an area exceeding six 
square inches (39 square centimeters).

Other potentially applicable Diagnostic Codes include 7816 
(psoriasis) and 7829 (chloracne).  Of these, only the former 
provides for a rating in excess of the already assigned 30 
percent.  The Board, therefore, will consider Diagnostic Code 
7816 but not 7829 in its analysis.
 
Under Diagnostic Code 7816, a 60 percent rating is warranted 
for psoriasis that affects more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7816 (2007).  A 60 percent rating is the 
highest available under this Diagnostic Code.

Analysis

The Board has reviewed the medical evidence in the claims 
file and finds that the criteria for a rating of 60 percent 
for psoriasis have been met.  There is very little medical 
evidence in the claims file pertaining to the current 
severity of the veteran's service-connected acne rosacea, 
soborrheic keratosis.  Among the veteran's VAMC treatment 
records is a progress note from the Marquette Community Based 
Outreach Clinic, dated in November 2003.  In that note, Dr. 
L.C. described the veteran's facial scarring associated with 
his chloracne and psoriasis as "severe."  Dr. L.C. also 
stated that the veteran had redness and loss of skin turgor.

The medical evidence also included a VA examination report, 
dated in January 2004.  In that report, Dr. C.H. explained 
that examination revealed easily noted scarring on the face.  
Among the scars, Dr. C.H. stated, were several papules and 
cysts, one of which was 14 millimeters raised on the left 
cheek.  The veteran was also found to have what Dr. C.H. 
described as "significant scarring and comedones" of the 
chest and back.  Dr. C.H. reported that 95 percent of the 
veteran's face and neck were affected.  Dr. C.H. also noted 
pus-filled cysts on the veteran's back.  Dr. C.H. included 
photographs of the veteran's chest, face, and back.

The Board finds that Dr. C.H.'s report that 95 percent of the 
veteran's face and neck were affected to be sufficient 
evidence that more than 40 percent of an exposed area is 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7816 (2007).  
Dr. L.C.'s use of the word "severe" when describing the 
veteran's facial scarring is additional evidence weighing in 
the veteran's favor and adds credence to Dr. C.H.'s report.  
The criteria for a 60 percent rating have been met.

In finding that a 60 percent rating is met, the Board 
declines to grant an 80 percent rating pursuant to Diagnostic 
Code 7800.  The medical evidence is negative for at least 3 
of the 8 characteristics of disfigurement: scar 5 or more 
inches (13 or more centimeters) in length, scar at least one-
quarter inch (0.6 centimeters) wide at the widest part, and 
scar adherent to underlying tissue.  Thus, it has not been 
shown that the veteran's service-connected acne rosacea, 
soborrheic keratosis is marked by six or more characteristics 
of disfigurement.  The evidence is also negative for gross 
distortion or asymmetry of any facial features.  In the 
absence of any such evidence, an 80 percent rating cannot be 
granted.
  
Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected skin disability causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 
4.1 (2007).  In the instant case, to the extent that the 
veteran's service-connected skin disability interferes with 
his employability, the currently assigned rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2007) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).




ORDER

Entitlement to a 60 percent rating is granted for service-
connected acne rosacea, soborrheic keratosis, subject to the 
law and regulations controlling the award of monetary 
benefits. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


